NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SABPREET SINGH,                                 No.    16-71306

                Petitioner,                     Agency No. A205-937-152

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Sabpreet Singh, a native and citizen of India, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Singh failed to

establish the harm he experienced or fears in India was or would be on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”); see

also Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (a personal dispute,

standing alone, does not constitute persecution on account of a protected ground).

Thus, his asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to India. See Wakkary v.

Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      We reject as unsupported by the record Singh’s contention that the agency

failed to consider evidence or otherwise erred in the analysis of his claims.

      PETITION FOR REVIEW DENIED.




                                          2                                     16-71306